DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 3-5, 7-9, and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 3, the limitations “the differential conductor” lack sufficient antecedent basis.  Claim 1, from which claim 3 depends, has been amended such that it no longer recites the limitation “a differential conductor.”  Appropriate correction is required.
	Per claim 4, the limitations “the differential conductor” lack sufficient antecedent basis.  Claim 1, from which claim 4 depends, has been amended such that it no longer recites the limitation “a differential conductor.”  Appropriate correction is required.  Claim 5 is consequently rejected due to its dependence on claim 4.
	Per claim 7, the limitations “the differential conductor” lack sufficient antecedent basis.  Claim 1, from which claim 7 indirectly depends, has been amended such that it no longer recites the limitation “a differential conductor.”  Appropriate correction is required.
	Per claim 8, the limitation “the differential conductor” lacks sufficient antecedent basis.  Claim 1, from which claim 8 depends, has been amended such that it no longer recites the limitation “a differential conductor.”  Appropriate correction is required.
	Per claim 9, the limitation “the first output node” lacks sufficient antecedent basis.  Claim 8, from which claim 9 depends, is silent on the limitation “a first output node.”  Appropriate correction is required.
	Per claim 15, the limitation “the differential conductor” lacks sufficient antecedent basis.  Claim 15 has been amended such that it no longer recites the limitation “a differential conductor.”  Appropriate correction is required.  Claims 16-20 are consequently rejected due to their dependence on claim 15.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2009/0146685).

Per claim 1, Kim teaches a circuit, comprising:
an output (Fig. 3; node ZQ; ¶33);
a first pull-up network coupled between a voltage supply and the output and configured to include a first amount of resistance; a second pull-up network coupled between the voltage supply and the output and configured to include a second amount of resistance (The calibration unit 330 includes a first pull-up network and a second pull-up network, wherein each pull-up network comprises a transistor and a resistor.  The first and second pull-up networks are disposed between a voltage supply VDD and the node ZQ (Fig. 3; ¶33)); and
a comparator having a first input terminal coupled to the output, a second input terminal configured to receive a reference voltage, and an output terminal configured to output a comparison result (A comparator 321 includes a first input terminal coupled to the node ZQ, a second input terminal configured to receive a reference voltage from a reference voltage generator 310, and an output terminal configured to output a comparison result (Fig. 3; ¶35)).

Per claim 2, Kim teaches the circuit of claim 1, wherein the first pull-up network comprises: a first pull-up resistor having the first amount of resistance; and a first transistor coupled in series with the first pull-up resistor between the voltage supply and the output, and wherein the second pull-up network comprises: a second pull-up resistor having the second amount of resistance; and a second transistor coupled in series with the second pull-up resistor between the voltage supply and the output resistance (The calibration unit 330 includes a first pull-up network and a second pull-up network, wherein each pull-up network comprises a transistor and a resistor connected in series.  The first and second pull-up networks are disposed between the voltage supply VDD and the node ZQ (Fig. 3; ¶33)).

Claim Objections
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
8.	Claims 10-14 are deemed allowable.  Per independent claim 10, the prior art of record is silent on, in particular, generating a comparison result indicating no fault on a differential conductor, by comparing the voltage present at the differential conductor to the reference voltage, when the resistance of the pull-up network is less than the resistance associated with the differential conductor.  This feature is inherited by dependent claims 11-14.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAS A SANGHERA/Examiner, Art Unit 2852